Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Criminal Case No. 18-cr-00381-MSK-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  1. BRUCE HOLDER,

         Defendant.


             GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
       DISCLOSURE OF INFORMATION REGARDING CONFIDENTIAL INFORMANTS


         The United States of America, by and through Assistant United States Attorney

  Jeremy Chaffin, responds to the defendant’s Motion for Disclosure of Information

  Regarding Confidential Informants, ECF # 36, and respectfully requests that this Court

  deny the motion in part.

         The defendant requests an order from this Court requiring the government “to

  reveal the identity of informants in this case who remain confidential and also to provide

  information regarding these and all other informants and persons designated ‘sources of

  information.’” Defendant’s Motion, p. 1. As an initial matter, the government notes

  that the defendant’s initial request is broadly phrased. Presumably the defendant

  requests only information regarding individuals associated with this case. See

  Defendant’s Motion, ¶ 1 (requesting the names of witnesses “regarding this case”).

  However, to the extent the defendant is requesting information regarding “all other

  informants and … ‘sources of information’” unrelated to this case, the government
                                              1
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 2 of 8




  objects.

                                IDENTITY OF INFORMANTS

         As part of the investigation of the defendant and related persons, the government

  has utilized one DEA confidential source (CS-1) and obtained information from a source

  of information (SOI). The government will provide information to the defense regarding

  the identity of the SOI, identified as W-3 in the government’s contemporaneously filed

  Notice of Intent to Introduce Evidence Pursuant to Federal Rule of Evidence 404(b).

  However, the government asserts its privilege not to disclose the identity of CS-1.

         The government has a privilege to “withhold from disclosure the identity of

  persons who furnish information of violations of law to officers charges with enforcement

  of that law.” Rovario v. United States, 353 U.S. 53, 59 (1957). The purpose of this

  privilege is to further and protect the public interest in effective law enforcement. Id.

  Thus, “[t]he privilege recognizes the obligation of citizens to communicate their

  knowledge of the commission of crimes to law-enforcement officials and, by preserving

  their anonymity, encourages them to perform that obligation.” Id.

         Of course, the privilege is not without limits. As claimed by the defendant here,

  “[w]here disclosure of an informer’s identity, or of the contents of his communication, is

  relevant and helpful to the defense of an accused, or is essential to a fair determination

  of a cause, the privilege must give way.” Id. at 60-61. The defendant bears the

  burden of establishing the necessity of disclosure. United States v. Sinclair, 109 F.3d

  1527, 1538 (10th Cir. 1997). In evaluating whether the defendant has satisfied that

  burden, courts “must consider the particular circumstances of the case, including the

  crime charged, the possible defenses, and the significance of the informer’s testimony.”
                                               2
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 3 of 8




  Id. When the informant cannot aid the defense, the government’s interest in keeping

  the informant’s identity secret must prevail. Id.

         Here, CS-1 did not have any direct contact with the defendant. Instead, CS-1

  conducted controlled purchases from a witness who obtained fentanyl pills from the

  defendant’s daughter. It is anticipated that the witness who sold pills to CS-1 will testify

  at trial, and information regarding this witness has been disclosed to the defense. The

  defendant made no attempt to articulate the need to obtain the identity of CS-1.

  However, it appears that any information CS-1 could provide would merely be

  cumulative. United States v. Gordon, 173 F.3d 761, 767-68 (10th Cir. 1999)

  (disclosure not required when the informant has limited information, was not present

  during commission of the offense, and cannot provide any evidence that is not

  cumulative or exculpatory). Accordingly, this Court should deny the defendant’s

  request for disclosure of CS-1’s identity.

             ADDITIONAL INFORMATION REQUESTED BY THE DEFENSE

         The defendant also requests a litany of other information regarding witnesses in

  this case. Most of the defendant’s requests are encompassed by the government’s

  ongoing discovery obligations. However, the defendant’s requests are frequently

  overly broad and unduly onerous. The government has addressed each of the

  defendant’s requests below.

         The defendant requests “[a]ny and all promises of payment written or oral made

  to [witnesses] as part of this or any other case in which they have provided information.”

  Defendant’s Motion, ¶ 2. The government will provide any such information that is

  within its possession and control. However, to the extent the defendant is seeking
                                               3
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 4 of 8




  information regarding promises of payment in other cases, such as unrelated state

  investigations—if such promises were made at all—that information is not within the

  government’s possession and control and cannot be provided. See United States v.

  Beers, 189 F.3d 1297, 1304 (10th Cir. 1999) (“It is unrealistic to expect federal

  prosecutors to know all information possessed by state officials affecting a federal case,

  especially when the information results from an unrelated state investigation.”). In as

  much as the defendant requests an order requiring the government to disclose

  information not in its possession or control, this Court should deny the request. United

  States v. Harry, 927 F. Supp. 2d 1185, 1210 (D.N.M. 2013) (“A prosecutor does not

  have a duty to obtain evidence from third parties.”).

         The defendant requests “[a]ll promises of any other benefit written or oral made

  to [witnesses].” Defendant’s Motion, ¶ 3. The government has and will continue to

  provide information related to any material promises made to witnesses during the

  course of this investigation. However, to the extent the defendant seeks information

  related to promises made during the course of unrelated investigations, the government

  is again unable to comply, and this Court should deny the request. Id.

         Next, the defendant requests “[a]ll promises of immunity, leniency, preferential

  treatment or other inducements made to [witnesses] as part of this case or any other

  case in which they have provided information.” Defendant’s Motion, ¶ 4. This request

  is largely cumulative of the prior request. As noted above, the government has and will

  continue to provide any information related to any material promises made to witnesses

  during the course of this investigation. Again, however, to the extent the defendant

  seeks information related to promises made during the course of unrelated
                                               4
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 5 of 8




  investigations, the government is unable to comply and this Court should deny the

  request. Id.

        The defendant also requests “[a]ll writings or memoranda which contain any of

  the promises of remuneration, leniency, immunity, preferential treatment or other

  inducements made.” Defendant’s Motion, ¶ 5. This request is overbroad and unduly

  burdensome. The Constitution “does not require the prosecution to divulge every

  possible shred of evidence that could conceivably benefit the defendant,” instead “[t]he

  prosecution must only reveal information that it had in its possession or knowledge—

  whether actual or constructive.” Beers, 189 F.3d at 1304; see also United States v.

  Lujan, 530 F.Supp.2d 1224, 1231 (D. N.M. 2008) (“The Brady rule is not an evidentiary

  rule that grants broad discovery powers to a defendant …”). As noted above the

  government has and will continue to provide any information related to material

  promises made to witnesses during the course of this investigation. But the

  government’s discovery obligations under Brady and Giglio concern the disclosure of

  information, not tangible items. Because this request is overbroad and unduly

  burdensome, this Court should deny the request.

        The defendant next requests “[a]ny record of payment of local, state or federal

  funds made to [witnesses].” Defendant’s Motion, ¶ 6. The government is not aware of

  any payments made during this investigation to any testifying witnesses; should that

  change, the government will disclose such information. The government notes,

  however, that the defendant’s request is incredibly broad and would encompass records

  related to unrelated matters, such as government benefits or financial aid. Additionally,

  the request encompasses records that are not in the government’s possession or
                                              5
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 6 of 8




  control. Accordingly, this Court should deny the request. . Harry, 927 F. Supp. 2d at

  1210.

          The defendant additionally requests “[a]ll information regarding any [witnesses’]

  prior testimony in this or any other proceeding in which they have acted as a witness

  and/or informant.” Defendant’s Motion, ¶ 7. The government has provided all

  information that the government is aware of regarding prior testimony of witnesses. To

  the extent the defendant seeks an order requiring more, this Court should deny the

  request. Id. The government also notes that the case cited by the defendant in

  support of his request concerns the defendant’s right to inquire about matters on cross-

  examination, not a discovery obligation of the government to disclose all prior testimony

  of a witness. See Johnson v. Brewer, 521 F.2d 556 (8th Cir. 1975). Accordingly, the

  case is inapposite.

          Finally, the defendant requests “[a]ll evidence of [witnesses’] psychiatric

  treatment, if any, or of any addiction or propensity to use or abuse controlled

  substances.” Defendant’s Motion, ¶ 8. The government is not aware of any

  psychiatric treatment of any testifying witnesses, and to the extent any testifying

  witnesses have substance abuse issues, that information has been disclosed in

  discovery. Should the government become aware of any conditions of witnesses that

  are grounds for potential impeachment, the government will of course disclose such

  information. However, the government notes that records regarding psychiatric

  treatment are privileged and are generally not subject to discovery. United States v.

  LaVallee, 439 F.3d 670, 692 (10th Cir. 2006). To the extent the defendant seeks an

  order requiring the government to obtain and disclose privileged information, this Court
                                                6
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 7 of 8




  should deny the request. Id.

        WHEREFORE the government requests that this Court deny the defendant’s

  motion to the extent it seeks an order requiring the government to disclose the identity

  of CS-1 and to the extent it seeks discovery beyond what is required by Brady, Giglio,

  and Federal Rule of Criminal Procedure 16.

        Respectfully submitted this 28th day of December, 2018.

                                                  JASON R. DUNN
                                                  United States Attorney


                                                  By: s/ Jeremy Chaffin
                                                  JEREMY CHAFFIN
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  205 North 4th Street, Suite 400
                                                  Grand Junction, CO 81501
                                                  Tel: (970) 257-7113
                                                  Fax: (970) 248-3630
                                                  E-mail: jeremy.chaffin@usdoj.gov
                                                  Attorney for Government




                                              7
Case 1:18-cr-00381-MSK-GPG Document 47 Filed 12/28/18 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

           I hereby certify that on this 28th day of December, 2018, I electronically filed the
  foregoing GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
  DISCLOSURE OF INFORMATION REGARDING CONFIDENTIAL INFORMANTS
  with the Clerk of the Court using the CM/ECF system which will send notification of such
  filing to the following e-mail address:

  Marna M. Lake
  marnalake@gmail.com


                                                    s/ Cosandra Foster
                                                    COSANDRA FOSTER
                                                    Paralegal Specialist
                                                    U.S. Attorney’s Office
                                                    205 N. 4th Street, Suite 400
                                                    Grand Junction, CO 81501
                                                    Telephone (970) 241-3843
                                                    Fax (970) 248-3630
                                                    E-mail: cosandra.foster@usdoj.gov




                                                8
